Case 1:18-cv-01500-VEC Document 7 Filed 08/16/19 Page 1of1
David Abrams, Attorney at Law
P.O. Box 3353 Church Street Station
New York, New York 10008
Tel. 212-897-5821 dnabrams@gmail.com

United States District Court
Southern District of New York

 

United States of America ex rel.
TZAC, Inc.,

Plaintiff-Relator,
Index No.:

- against -

Oxfam a/k/a Oxfam GB, Rule 7.1 Statement

Defendant.

 

Relator TZAC, Inc. hereby states that it has no parent corporation or publicly held
corporation owning 10% or more of its stock.

Respectfully submitted,

Cage =
David Abrams, Attorney at Law

Attorney for Relator
The Zionist Advocacy Center

P.O. Box 3353 Church Street Station
New York, NY 10008

Tel. 212-897-5821

Fax 212-897-5811

Dated: New York, NY
February 19, 2018

 
